DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tomioka (US PGPub No. 2010/0149755) in view of Nelson (US Patent No. 4,168,756), Fukunaga (WO 2011/130748 A2) and Kamo (JP 2004-251544 A).
Regarding claim 1, Tomioka (Fig. 4) discloses a heat dissipation device (33), comprising: a first plate (33a);
a second plate (33b) contacting the first plate, and at least partially defining a heat exchange chamber (internal channels defined by plates 33a and 33b) therebetween; and
a plurality of ridges (“ridges” in the “curved portion”, see the annotated figure below);
the plurality of ridges are disposed in the heat exchange chamber (the ridges are provided in the grooves 35);
the first plate and the second plate each include a curved portion (see the annotated figure below), and both the first plate and the second plate including the 
Yamamoto fails to disclose a mesh disposed in the heat exchange chamber, and
the second plate includes a first plurality of columns, a second plurality of columns, and the plurality of ridges are disposed between the first and second plurality of columns;
the first plurality of columns, the second plurality of columns are disposed in the heat exchange chamber; and
the plurality of ridges are included only in the curved portion of the second plate.
Nelson (Fig. 2) discloses a mesh (24) disposed in the heat exchange chamber (26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a mesh disposed in the heat exchange chamber in Tomioka in view of Nelson in order to allow liquid working fluid flow through capillary action.
Fukunaga (Figs. 1 and 2) discloses the second plate (lower plate 3) includes a first plurality of columns (columns 10 at region 6), a second plurality of columns (columns 10 at region 7), the first plurality of columns, the second plurality of columns are disposed in the heat exchange chamber (see Fig. 1).
Since the columns 10 are provided in the evaporation region 6 with heat emitting object 10 and condensing region 7, when Fukunaga is applied to Tomioka, the first and second columns may be provided by partially removing walls (or ridges) between each of the grooves 35 in heat receiving region 31 and heat sink region 32 of Tomioka (see Fig. 3 of Tomioka). Therefore, the resultant structure reveals a columnar structure in evaporation region 6 and condensing region 7 so that allows working fluid flow between each groove 35 in regions 31 and 32.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the second plate includes a first plurality of columns, a second plurality of columns, and the plurality of ridges are disposed between the first and second plurality of columns; the first plurality of columns, the second plurality of columns are disposed in the heat exchange chamber in Tomioka as taught by Fukunaga in order to move the working fluid from one to another groove 35 for balancing the working fluid in each groove 35 (see paragraph 0115 of Fukunaga for the benefits).

    PNG
    media_image1.png
    503
    652
    media_image1.png
    Greyscale

Kamo discloses a plurality of ridges (flexible container 2 with flexible ridges, see Fig. 2 below, so the container can be bent as shown in Fig. 3).
Therefore, the “curved portion” noted above in the first plate 33A second plate 33B of Tomioka, which is located in the middle of the heat pipe, can be made to include flexible portion with separate flexible ridges. Hence, the plurality of ridges (the flexible ridges) are included only in the curved portion of the second plate as recited.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the plurality of ridges are included only in the curved portion of the second plate in Tomioka as taught by Kamo in order to fit the heat pipe in different installations.
Regarding claim 2, Tomioka as modified further discloses the first plurality of columns are arranged in a first portion of the second plate (see the annotated figure above, the first portion includes the columns as modified in view of Yamamoto), the second plurality of columns are arranged in a second portion of the second plate (see the annotated figure above, the second portion includes the columns as modified in view of Yamamoto), and the plurality of ridges are arranged in a third portion of the second plate (see the annotated figure above, the third portion includes the ridges),
the third portion is curved and is between the first portion and the second portion (see the annotated figure above), and the plurality of ridges define a plurality of channels (grooves 35) that extend between the first portion and the second portion, the plurality of channels configured to permit vapor generated in the heat exchange chamber to flow between the first portion and the second portion (the grooves 35 allows the vapor from the first portion to the second portion).
Regarding claim 3, Tomioka as modified further discloses wherein at least one ridge of the plurality of ridges has a same curvature as the third portion (the ridges in the 
Regarding claim 4, Tomioka as modified further discloses wherein the first plate and the second plate are L-shaped (the right angle in the second portion of the plates 33a and 33b is L-shaped).
Regarding claim 5, Tomioka as modified further discloses wherein the first plate and the second plate are U-shaped (the two right angles in the second portion of the plates 33a and 33b are U-shaped).
Regarding claim 6, Tomioka as modified further discloses wherein the third portion is curved at two locations, and the orientation of curves at each of the two locations is different (the third portion has diverge extensions on the right side so the curves directed to different orientations).
Regarding claim 7, Tomioka as modified in claim 1 fails to disclose wherein the first plate includes a side wall along an edge of the first plate the first plate and the side wall cooperatively define a cavity, and the mesh is disposed in the cavity.
Nelson (Fig. 2) further discloses the first plate includes a side wall (vertical walls of upper side plate 21) along an edge of the first plate (side edges), the first plate and the side wall cooperatively define a cavity (a cavity of plate 21 where mesh 24 is provided), and the mesh is disposed in the cavity.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the first plate includes a side wall along an edge of the first plate the first plate and the side wall cooperatively define a cavity, and the mesh is disposed in the cavity in Tomioka as taught by Nelson in order to increase the volume of 
Regarding claim 8, Tomioka as modified further discloses wherein the second plate includes a side wall (the periphery of the plate 33b) along an edge of the second plate, the second plate and the side wall cooperatively define a cavity (space within the periphery), and the first plurality of columns, the second plurality of columns, and the plurality of ridges are disposed in the cavity (the modified columns and the ridges are provided in the space within the periphery).
Regarding claim 9, Tomioka as modified further discloses wherein at least one column of the first plurality of columns and the second plurality of columns, or at least one ridge of the plurality of ridges contacts the mesh (since the mesh is provided on inner surface of the plate 33A, the mesh as modified contacts the columns and/or ridges when plates 33a and 33b are joined).
Regarding claim 10, Tomioka as modified further discloses wherein the first plurality of columns and the second plurality of columns are arranged in a matrix (the columns may be provided in the grooves 35 so that they are in a matrix configuration).
Regarding claim 11, Tomioka as modified further discloses each of the first plate (33a) and a second plate (33b) include a first arm (evaporating section 42), a second arm (steam pipe 44 including a portion of condensing section 43), and third arm (liquid returning pipe 45 including a portion of condensing section 43) circumferentially separated from each other and each connected to a central portion (see the annotated figure below).

    PNG
    media_image2.png
    502
    652
    media_image2.png
    Greyscale

Regarding claim 12, Tomioka as modified further discloses wherein the first plurality of columns are located in the first arm, the second plurality of columns are located in the second arm, the third arm includes a third plurality of columns, and the plurality of ridges are located in the central portion (the modified Tomioka has columns 10 provided in the evaporating and condensing portions, therefore in the loop heat pipe as modified, the first, second and third arms respectively has columns 10 in Tomika in view of Fukunaga).
Regarding claim 13, Tomioka as modified further discloses wherein a first ridge of the plurality of ridges includes a first arm, a second arm, and a third arm corresponding to 
each arm of the first ridge is circumferentially separated from each adjacent arm by a same angle by which a corresponding arm of the second plate is separated from adjacent arms of the second plate (the arms of the first ridge as shown above has a same separation angle of the “arms” in plate 33b).
Regarding claim 14, Tomioka as modified further discloses wherein the plurality of ridges includes a second ridge extending between the first arm and second arm of the second plate (the ridge section indicated as “second ridge” in the annotated figure above), a third ridge extending between the second arm and the third arm of the second plate (the ridge section indicated as “third ridge” in the annotated figure above, and a fourth ridge extending between the third arm and the first arm of the second plate (the ridge section indicated as “forth ridge” in the annotated figure above, and
each of the second, third, and fourth ridges are arc-shaped (each of the ridges are arc-shaped at their respective bends).
Regarding claim 15, Tomioka as modified further discloses wherein the plurality of ridges define a plurality of channels (41) that extend between adjacent arms of the second plate (sections 42 to 44, see Fig. 4 of Tomioka), the plurality of channels configured to permit vapor generated in the heat exchange chamber to flow between the adjacent arms (the vapor channels 41 permit vapor transport sequentially from sections 42 to 44).
Regarding claim 16, Tomioka as modified further discloses wherein distal ends of each of the first arm, the second arm, and the third arm are separated from each other (the 
Regarding claim 17, Tomioka as modified further discloses wherein the columns in each of the first plurality of columns and the second plurality of columns are arranged in a plurality of rows, and a number of rows of the columns in the first plurality of columns and of the columns in the second plurality of columns are a same as a number of ridges of the plurality of ridges (the modification of Tomioka as taught by Fukunaga has a corresponding numbers of rows of the columns and ridges, i.e., two rows of columns and ridges in the modification in regions 31 and 32, see Fig. 5 of Tomioka).
Regarding claim 18, Tomioka as modified further discloses wherein the columns in each of the first plurality of columns and the second plurality of columns are arranged in a plurality of longitudinally arranged rows, and a first row including columns of the first plurality of columns, a second row including columns of the second plurality of columns, and a ridge of the plurality of ridges are collinear (since the columns in modified Tomioka is provided by partially removing walls between each of the grooves 35, the columns along the same loop of wall in regions 31 and 32 are longitudinally arranged, and collinear with the wall or ridge of the same loop, see the figure below).

    PNG
    media_image3.png
    342
    701
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763 

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763